Title: From Benjamin Franklin to Robert Hunter Morris, 14 January 1756
From: Franklin, Benjamin
To: Morris, Robert Hunter


Sir
Bethlehem, Jany. 14 1756
As we drew near this Place, we met a Number of Waggons, and many People moving off with their Effects and Families from the Irish Settlement and Lehi Township, being terrified by the Defeat of Hays’s Company, and the Burnings and Murders committed in the Township on New Year’s Day. We found this Place fill’d with Refugees, the Workmen’s Shops, and even the Cellars being crouded with Women and Children; and we learnt that Lehi Township is almost entirely abandoned by the Inhabitants. Soon after my Arrival here, the principal People of the Irish Settlement, as Wilson, elder Craig, &c. came to me, and demanded an Addition of 30 Men to Craig’s Company, or threatned they would immediately one and all leave their Country to the Enemy. Hays’s Company was reduc’d to 18 Men, (and those without Shoes, Stockings, Blankets, or Arms) partly by the Loss at Gnadenhütten, and partly by Desertion. Trump and Aston had made but slow Progress in building the First Fort, complaining for want of Tools, which it was thought the People in those Parts might have supply’d them with. Wayne’s Company we found posted at Nazareth agreeable to your Honour’s Orders. I immediately directed Hays to compleat his Company, and he went down to Bucks County with Mr. Beatty, who promised to assist him in Recruiting. His Lieutenant lies here lame with frozen Feet, and unfit for Action: But the Ensign with the 18 Men is posted among the present Frontier Inhabitants to give some Satisfaction to the Settlement People, as I refus’d to increase Craig’s Company. In my turn, I have threaten’d to disband or remove the Companies already posted for the Security of particular Townships, if the People would not stay on their Places, behave like Men, do something for themselves, and assist the Province Soldiers. The Day after my Arrival here, I sent off 2 Waggons loaded with Bread, and some Axes, for Trump and Aston, to Nazareth, escorted by Lieut. Davis, and the 20 Men of McLaughlin’s that came with me; I ordered him to remain at Nazareth to guard that Place, while Capt. Wayne whose Men were fresh proceeded with the Convoy. To secure Lyn and Heidleberg Townships, whose Inhabitants were just on the Wing, I took Trexler’s Company into Pay, (he had been before commission’d by Mr. Hamilton) and I commission’d Wetterholt, who commanded a Watch of 44 Men before in the Pay of the Province, ordering him to compleat his Company. I have also allow’d 30 Men to secure the Township of Upper Smithfield, and commission’d Van Etten and Hinshaw as Captain and Lieutenant. And in order to execute more speedily the first Design of erecting a Fort near Gnadenhutten, to compleat the Line, and get the Rangers in Motion, I have rais’d another Company under Capt. Charles Foulk, to join with Wayne in that Service; and as Hays, I hear, is not likely soon to recruit his Company, I have ordered Orndt to come up from Rockland in Bucks County to strengthen this Part of the Province, convoy Provisions, &c. to the Companys who are and will be at work over the Mountains, and quiet the Inhabitants, who seem terrified out of their Senses.
The Arms and Blankets wrote for to New-York are not yet arriv’d; but I hear that 100 Guns and 150 Blankets are on the Road sent me by Mr. Colden; those of Mr. Walton’s being sold before. I have consulted Mr. Parsons, and, if the Waggons come to Day, it is proposed that I proceed tomorrow, with Wayne’s Company, which is return’d, Foulk’s, and the 20 Men of McLaughlin’s, to Gnadenhutten, to lay out the intended Fort, and endeavor to get it dispatch’d. Capt. Wayne tells me, that Trump expects the first Fort will be finished next Week. I hope to get this done as soon, having more Tools; tho’ at this Season it seems to be fighting against Nature. But I imagine ’tis absolutely necessary to get the Ranging Line of Forts compleated, that the People may be secur’d as soon as possible in their Habitations, and the internal Guards and Companies dismiss’d, otherwise the Expence and Loss to the Province will be intolerable.
I want much to hear the Event of the proposed Treaty, and the Determination your Honour and the Commissioners may have come to, for the Encouragement of Volunteer Scalping Parties. I am, with dutiful Respect, Sir,
[Your Honour’s most obedient humble Servant B Franklin]
P.S. If you should think fit to post the Regulars at Easton, and in Smithfield Township, I think they would be of use there, and so far on their Way to Albany when they are to return in the Spring.
Govr. Morris.
 Endorsed: Benjn: Franklin
